DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 07/06/2001 that prior art does not discloses the plurality of grooves formed in an interior wall of the bore extending through the tip to the distal end thereof. The applicant specifically argues with respect to Spencer that the outlet apertures of Spencer cannot be the grooves that extend to the distal end. Further the apertures 104 do not have their longitudinal axis equiangular spaced around the longitudinal axis of the tip. However, the bore or groove is not further defined, just that the groove is arcuate in cross section and formed in an interior of a wall of bore, parallel to the longitudinal axis, and extends to the distal end. There isn’t a structural distinction of the bore and/or groove. Therefore the bore can be the general passageway through all the channels and out the apertures. The grooves can be the formations of the apertures 104 formed on one of the parts 106,108. The center two apertures as seen in figure 5, 6, can have an arcuate cross section be equiangular spaced around the longitudinal axis as well as parallel to the longitudinal axis of the tip. The groove may not have a distinct starting point or a further formation with respect to the bore, but the apertures can read on the grooves as claimed. 
The applicant further specifically argues with respect to Steffen that the concave surface 32a.1, 32b.1, 32.1, 32d.1 lack clarity, are not clearly disclosed and the structural/functional features are different than the claimed grooves. The examiner 
Further structural limitation with respect to the grooves, where they start, the distinct nature that enlarges the bore diameter, and/or the function of the grooves can overcome the prior art of record. 
Claim Objections
Claim 46 is objected to because of the following informalities:  claim 46 is directed to a system comprising the applicator of claim 26 as well as a curable liquid adhesive composition. However, the applicator of claim 26 already claims a curable liquid adhesive composition. For examination purposes, the system of claim 46 will be examined as comprising one entity of “a curable liquid adhesive composition” to avoid antecedent basis issues. Subsequent mentions of “a curable liquid adhesive composition” should be “the curable liquid adhesive composition”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is dependent off of claim 30, however claim 30 is canceled. Therefore the scope of claim 31 is indefinite. For examination purposes, claim 31 will be examined as being dependent off of independent claim 26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 31, 33, 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2006/0118580 to Spencer.
As to claim 26, Spencer discloses a liquid applicator for holding and discharging a curable liquid adhesive composition (paragraph 2), the applicator comprising a receiver body (16, figure 3) for holding a curable liquid adhesive composition, a discharge tip (102) having a longitudinal axis and further having a distal end removed from the receiver body from which the curable liquid adhesive composition is discharged (figure 5), a discharge mechanism (38) for transferring curable liquid adhesive composition held by the applicator to the tip for discharge of the curable liquid adhesive composition, where the tip comprises an outlet section having a plurality of groove formations (two central 104, figure 5, 6) 
As to claim 31, Spencer discloses the bore has an upstream section of constant cross-section (120) and a downstream section in which the groove formations are provided (figure 6).
As to claim 33, Spencer discloses the upstream ends of groove formations are defined by shoulders (126), lying in a plane at right angles to the direction of flow of the curable liquid adhesive composition through the tip. 
As to claim 39, Spencer discloses the deliver is adapted to deliver successive droplets of curable liquid composition (paragraph 60, the device is capable of delivering successive droplets as the piston is pressed). 
As to claim 40, Spencer discloses a trigger mechanism (42) configured to effect the successive discharge of the droplets. 
.
Claims 26, 31, 39, 41, 42, 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0216516 to Steffen.
As to claim 26, Steffen discloses a liquid applicator for holding and discharging a curable liquid adhesive composition (paragraph 25, 26, 39), the applicator comprising a receiver body (30, 60, figure 1, 9) for holding a curable liquid adhesive composition, a discharge tip (30) having a longitudinal axis and further having a distal end removed from the receiver body from which the curable liquid adhesive composition is discharged (figure 6, 7), a discharge mechanism (70, figure 9) for transferring curable liquid adhesive composition held by the applicator to the tip for discharge of the curable liquid adhesive composition, where the tip comprises an outlet section having a plurality of groove formations (32a1,32c1, figure 6, 7, paragraph 35) extending along the tip to the distal end thereof (figure 6, 7), the plurality of groove formation are arcuate in transverse cross-section (“inner concave surface” figure 6, 7, ), have a longitudinal axis parallel to the longitudinal axis of the tip and are formed in an interior wall of a bore extending through the tip to the distal end thereof (figure 7, concave surfaces 32a1,32c1 extend along the bore, on an interior wall from 33 to the exit, and will be parallel to the longitudinal axis), and the groove formations have their longitudinal axis equiangularly spaced around the longitudinal axis of the tip (figure 6, 7, the two grooves are equally spaced).

As to claim 39, Steffen discloses the deliver is adapted to deliver successive droplets of curable liquid composition (paragraph 38, the device is capable of delivering successive droplets as the piston is pressed). 
As to claim 41, Steffen discloses an elongate cannula (20) through which the curable liquid adhesive composition is discharged and at the end of which the tip is mounted (figure 1).
As to claim 42, Steffen discloses for use in a laparoscopic surgery (paragraph 3). The device can be used in a laparoscopic surgery. 
As to claim 46, Steffen discloses a liquid application system comprises the application as claimed in claim 26 and a curable liquid adhesive composition (figure 9, paragraph 25, 26, 38, the device can be used to deliver a curable liquid adhesive charged in the device). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0118580 to Spencer in view of U.S. Patent Publication 2002/0176733 to Clark. 
As to claims 37, 38, Spencer discloses the device above but is silent about the low surface energy material of the tip. Spencer does disclose any suitable plastic material can be used (paragraph 64). 
Clark teaches a similar device where a tip comprises a low surface energy material, fluorinated polymer or an acetal plastic material (paragraph 83). Paragraph 83 lists the same materials as paragraph 14 of the present invention (low surface energy material). It would have been obvious to one of ordinary skill in the art before the effect filing date to have the tip of Spenser comprises the low surface energy material of Clark since it has been held to be within the general skill of a worker to select a known material on the basis of its suitability for the intended use. 
Claims 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0216516 to Steffen in view of U.S. Patent Publication 2002/0176733 to Clark. 
As to claims 37, 38, Steffen discloses the device above but is silent about the low surface energy material of the tip. 
Clark teaches a similar device where a tip comprises a low surface energy material, fluorinated polymer or an acetal plastic material (paragraph 83). Paragraph 83 lists the same materials as paragraph 14 of the present invention (low surface energy material). It would have been obvious to one of ordinary skill in the art before the effect filing date to have the tip of Steffen comprises the low surface energy material of Clark since it has been held to be within the general skill of a worker to select a known material on the basis of its suitability for the intended use.
Claims 47, 48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0216516 to Steffen in view of U.S. Patent 5,759,194 to Hammerslag 
As to claims 47, 48, Steffen teaches the system above but is silent about the type of the curable liquid adhesive composition.
Hammerslag teaches a similar device and system having a device charged with curable adhesive composition, a cyanoacrylate adhesive composition, a n-butyl cyanoacrylate (paragraph 81) for the purpose of using a suitable tissue adhesives for particular applications (col. 4 ll. 46-60). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the device .
Allowable Subject Matter
The Examiner called to discuss allowable subject matter with respect to incorporating claim 46 into claim 26, as well as structural/functional limitations with respect to the grooves but an agreement was not reached. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2008/0294099 to Yatabe (as cited reference in the IDS filed 03/10/2021) discloses a similar device readable on, capable to render obvious, or provide evidence the claims of record, specifically with respect to the grooves. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771